QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10


BIOJECT MEDICAL TECHNOLOGIES INC.
RESTATED 1992 STOCK INCENTIVE PLAN

     As Amended as of September 14, 2000

    1. Purpose.  The purpose of this Restated 1992 Stock Incentive Plan (the
"Plan") is to enable Bioject Medical Technologies Inc., an Oregon corporation
(the "Company"), to attract and retain the services of (a) selected employees,
officers and directors of the Company or of any parent or subsidiary corporation
of the Company, and (b) selected nonemployee agents, consultants, advisers and
independent contractors of the Company or any parent or subsidiary.

    2. Shares Subject to the Plan.  Subject to adjustment as provided below and
in paragraph 11, up to 1,700,000 shares of Common Stock of the Company (the
"Shares") shall be offered and issued under the Plan. If an option or a stock
appreciation right granted under the Plan expires, terminates or is cancelled,
the unissued Shares subject to such option or stock appreciation right shall
again be available under the Plan. If Shares sold or awarded as a bonus under
the Plan are forfeited to the Company or repurchased by the Company, the number
of Shares forfeited or repurchased shall again be available under the Plan.

    3. Effective Date and Duration of Plan.  

        (a)  Effective Date. The Plan shall become effective when adopted by the
Board of Directors of the Company (the "Board"). However, no option granted
under the Plan shall become exercisable until the Plan is approved by the
affirmative vote of the holders of a majority of the Common Stock of the Company
represented at a shareholder meeting at which a quorum is present, and any such
awards under the Plan prior to such approval shall be conditioned on and subject
to such approval. Subject to this limitation, options and stock appreciation
rights may be granted and Shares may be awarded as bonuses or sold under the
Plan at any time after the effective date and before termination of the Plan.

        (b)  Duration. No options or stock appreciation rights may be granted
under the Plan, no stock bonuses may be awarded under the Plan, and no Shares
may be sold pursuant to paragraph 8 of the Plan on or after June 30, 2010.
However, the Plan shall continue in effect until all Shares available for
issuance under the Plan have been issued and all restrictions on such Shares
have lapsed. The Board may suspend or terminate the Plan at any time, except
with respect to options, stock appreciation rights and Shares subject to
restrictions then outstanding under the Plan. Termination shall not affect any
outstanding options, stock appreciation rights, any right of the Company to
repurchase Shares or the forfeitability of Shares issued under the Plan.

    4. Administration.  

        (a)  The Plan shall be administered by a committee appointed by the
Board consisting of not less than two directors (the "Committee"). The Committee
shall determine and designate from time to time the individuals to whom awards
shall be made, the amount of the awards, and the other terms and conditions of
the awards; provided, however, that only the Board may amend or terminate the
Plan as provided in paragraphs 3 and 14. At any time when the officers and
directors of the Company are subject to Section 16(b) of the Securities Exchange
Act of 1934 (the "Exchange Act"), the Committee shall consist solely of
"non-employee" directors as such term is defined from time to time in SEC
Rule 16b-3(b)(3)(i) or successor rule. No member of the Committee shall be
eligible to receive any award under the Plan while such person serves as a
Committee member, except pursuant to paragraph 10.

        (b)  Subject to the provisions of the Plan, the Committee may from time
to time adopt and amend rules and regulations relating to administration of the
Plan, advance the lapse of any waiting period, accelerate any vesting or
exercise date, waive or modify any restriction applicable to Shares

--------------------------------------------------------------------------------

(except those restrictions imposed by law) and make all other determinations in
the judgment of the Committee necessary or desirable for the administration of
the Plan. The interpretation and construction of the provisions of the Plan and
related agreements by the Committee shall be final and conclusive. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any related agreement in the manner and to the extent it shall
deem expedient to carry the Plan into effect, and it shall be the sole and final
judge of such expediency.

        (c)  The Board of Directors may delegate to any officer or officers of
the Company authority to grant awards under the Plan, subject to any
restrictions imposed by the Board of Directors.

    5. Types of Awards; Eligibility.  The Committee may, from time to time, take
the following actions under the Plan: (i) grant Incentive Stock Options as
defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code"), as provided in paragraph 6(b); (ii) grant options other than Incentive
Stock Options ("Nonstatutory Stock Options") as provided in paragraph 6(c);
(iii) award stock bonuses as provided in paragraph 7; (iv) sell Shares as
provided in paragraph 8; and (v) grant stock appreciation rights as provided in
paragraph 9. Any such awards may be made to employees (including employees who
are officers or directors) of the Company or of any parent or subsidiary
corporation of the Company, and to other individuals described in paragraph 1
who the Committee believes have made or will make an important contribution to
the Company or its parent or subsidiaries; provided, however, that only
employees of the Company or a parent or subsidiary shall be eligible to receive
Incentive Stock Options under the Plan, and, provided further, that directors
who are not employees shall receive awards only pursuant to paragraph 10. The
Committee shall select the individuals to whom awards shall be made and shall
specify the action taken with respect to each individual to whom an award is
made under the Plan. At the discretion of the Committee, an individual may be
given an election to surrender an award in exchange for the grant of a new
award. No employee may be granted options or stock appreciation rights under the
Plan for more than 200,000 shares of Common Stock in any calendar year.

    6. Option Grants  

        (a)  Grant. Each option granted under the Plan shall be evidenced by a
stock option agreement in such form as the Committee shall prescribe from time
to time in accordance with the Plan. With respect to each option grant, the
Committee shall determine the number of Shares subject to the option, the option
price, the period of the option, and the time or times at which the option may
be exercised and whether the option is an Incentive Stock Option or a
Nonstatutory Stock Option.

        (b)  Incentive Stock Options. Incentive Stock Options granted under the
Plan shall be subject to the following terms and conditions:

    (i)  No employee may be granted Incentive Stock Options under the Plan such
that the aggregate fair market value, on the date of grant, of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by
that employee during any calendar year under the Plan and under any other
incentive stock option plan (within the meaning of Section 422 of the Code) of
the Company or of any parent or subsidiary corporation of the Company exceeds
$100,000.

    (ii) An Incentive Stock Option may be granted under the Plan to an employee
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of any parent or subsidiary corporation of
the Company only if the option price is at least 110 percent of the fair market
value, as described in paragraph 6(b)(iv), of the Shares subject to the option
on the date it is granted, and the option by its terms is not exercisable more
than five years from the date of grant.

3

--------------------------------------------------------------------------------

    (iii) Subject to paragraphs 6(b)(ii) and 6(d), Incentive Stock Options
granted under the Plan shall continue in effect for the period fixed by the
Committee, except that no Incentive Stock Option shall be exercisable more than
10 years from the date of grant.

    (iv) The option price per Share shall be determined by the Committee at the
time of grant. Subject to paragraph 6(b)(ii), the option price shall not be less
than 100 percent of the fair market value of the Shares covered by the Incentive
Stock Option at the date the option is granted. The fair market value shall be
deemed to be the average of the closing bid and asked prices for the Common
Stock of the Company as reported on the National Association of Securities
Dealers, Inc. Automated Quotation System on the day preceding the day the option
is granted, or if there has been no sale on that date, on the last preceding
date on which a sale occurred, or such other reported value of the Common Stock
of the Company as shall be specified by the Committee.

    (v) The Committee may at any time without the consent of the optionee
convert an Incentive Stock Option into a Nonstatutory Stock Option.

        (c)  Nonstatutory Stock Options. Nonstatutory Stock Options shall be
subject to the following additional terms and conditions:

    (i)  The option price for Nonstatutory Stock Options shall be determined by
the Committee at the time of grant. The option price may not be less than
75 percent of the fair market value of the Shares covered by the Nonstatutory
Stock Option on the date of grant. The fair market value of the Shares covered
by a Nonstatutory Stock Option shall be determined pursuant to
paragraph 6(b)(iv).

    (ii) Nonstatutory Stock Options granted under the Plan shall continue in
effect for the period fixed by the Committee.

        (d)  Exercise of Options. Except as provided in paragraphs 6(e) and
(f) or as determined by the Committee, no option granted under the Plan may be
exercised unless at the time of such exercise the optionee is employed by or in
the service of the Company or any parent or subsidiary corporation of the
Company and shall have been so employed or have provided such service
continuously since the date such option was granted. Absence on leave or on
account of illness or disability under rules established by the Committee shall
not, however, be deemed an interruption of employment for purposes of the Plan.
Unless otherwise determined by the Committee, vesting of options shall not
continue during an absence on leave (including an extended illness) or on
account of disability. Except as provided in paragraphs 6(f), 11 and 12, options
granted under the Plan may vest and be exercised from time to time over the
period stated in each option in such amounts and at such times as shall be
prescribed by the Committee, provided that options shall not be exercised for
fractional shares. Unless otherwise determined by the Committee, if the optionee
does not exercise an option in any one year with respect to the full number of
Shares to which the optionee is entitled in that year, the optionee's rights
shall be cumulative and the optionee may purchase those Shares in any subsequent
year during the term of the option.

        (e)  Restrictions on Transfer. Each option granted under the Plan by its
terms shall be nonassignable and nontransferable by the optionee, either
voluntarily or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the optionee's domicile at the time of
death, and each option by its terms shall be exercisable during the optionee's
lifetime only by the optionee; provided, however, that, with the consent of the
Committee, which consent may be withheld in its sole discretion or conditioned
on such requirements as the Committee shall deem appropriate, an officer or
director of the Company who is subject to Section 16(b) of the Exchange Act may
assign or transfer without consideration all or any portion of a Nonstatutory
Stock Option granted under the Plan to such officer's or director's spouse (or
former spouse) pursuant to a qualified

4

--------------------------------------------------------------------------------

domestic relations order. The holder of any Nonstatutory Stock Option that has
been transferred pursuant to this paragraph 6(e) may be subject to treatment
under tax and securities laws with respect to the transferred option which
differs from the treatment to which the applicable officer or director was
subject with respect to the option prior to the transfer.

        (f)  Termination of Employment or Service.

    (i)  In the event the employment or service of the optionee by the Company
or a parent or subsidiary corporation of the Company terminates for any reason
other than because of death or physical disability, the option may be exercised
at any time prior to the expiration date of the option or the expiration of
three months (one year in the case of officers and two years in the case of
directors) after the date of such termination, whichever is the shorter period,
but only if and to the extent the optionee was entitled to exercise the option
at the date of such termination.

    (ii) In the event of the termination of the optionee's employment or service
with the Company or a parent or subsidiary corporation of the Company because
the optionee becomes disabled (within the meaning of Section 22(e)(3) of the
Code), the option may be exercised at any time prior to the expiration date of
the option or the expiration of one year after the date of such termination,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of such termination.

    (iii) In the event of the death of an optionee while employed by or
providing service to the Company or a parent or subsidiary corporation of the
Company, the option may be exercised at any time prior to the expiration date of
the option or the expiration of one year after the date of such death, whichever
is the shorter period, but only if and to the extent the optionee was entitled
to exercise the option on the date of death, and only by the person or persons
to whom such optionee's rights under the option shall pass by the optionee's
will or by the laws of descent and distribution of the state or country of
domicile at the time of death.

    (iv) The Committee, at the time of grant or at any time thereafter, may
extend the three-month and one-year expiration periods any length of time not
later than the original expiration date of the option, and may increase the
portion of an option that is exercisable, subject to such terms and conditions
as the Committee may determine.

    (v) To the extent that the option of any deceased optionee or of any
optionee whose employment or service terminates is not exercised within the
applicable period, all further rights to purchase Shares pursuant to such option
shall cease and terminate.

        (g)  Purchase of Shares. Unless the Committee determines otherwise,
Shares may be acquired pursuant to an option only upon receipt by the Company of
notice in writing from the optionee of the optionee's intention to exercise,
specifying the number of Shares as to which the optionee desires to exercise the
option and the date on which the optionee desires to complete the transaction,
and, if required to comply with the Securities Act of 1933, as amended, or state
securities laws, the notice shall include a representation that it is the
optionee's present intention to acquire the Shares for investment and not with a
view to distribution. The certificates representing the Shares shall bear any
legends required by the Committee. Unless the Committee determines otherwise, on
or before the date specified for completion of the purchase of Shares pursuant
to an option, the optionee must have paid the Company the full purchase price of
such Shares in cash (including, with the consent of the Committee, cash that may
be the proceeds of a loan from the Company), or, with the consent of the
Committee, in whole or in part, in Shares valued at fair market value, as
determined pursuant to paragraph 6(b)(iv). Unless the Committee determines
otherwise, all payments made to the Company in connection with the exercise of
an option must be made by a certified or cashier's bank check or by the

5

--------------------------------------------------------------------------------

transfer of immediately available federal funds. No Shares shall be issued until
full payment therefor has been made. With the consent of the Committee, an
optionee may request the Company to apply automatically the Shares to be
received upon the exercise of a portion of a stock option (even though stock
certificates have not yet been issued) to satisfy the purchase price for
additional portions of the option. Each optionee who has exercised an option
shall immediately upon notification of the amount due, if any, pay to the
Company in cash amounts necessary to satisfy any applicable federal, state and
local tax withholding requirements. If additional withholding is or becomes
required beyond any amount deposited before delivery of the certificates, the
optionee shall pay such amount to the Company on demand. If the optionee fails
to pay the amount demanded, the Company or any parent or subsidiary corporation
of the Company may withhold that amount from other amounts payable to the
optionee by the Company or the parent or subsidiary corporation, including
salary, subject to applicable law. With the consent of the Committee, an
optionee may deliver Shares to the Company to satisfy the withholding
obligation.

    7. Stock Bonuses.  The Committee may award Shares under the Plan as stock
bonuses. Shares awarded as a stock bonus shall be subject to such terms,
conditions, and restrictions as shall be determined by the Committee, all of
which shall be evidenced in a writing signed by the recipient prior to receiving
the bonus Shares. The Committee may not require the recipient to pay any
monetary consideration other than amounts necessary to satisfy tax withholding
requirements. The certificates representing the Shares awarded shall bear any
legends required by the Committee. The Company may require any recipient of a
stock bonus to pay to the Company in cash upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the recipient fails to pay the amount demanded, the Company or any parent or
subsidiary corporation of the Company may withhold that amount from other
amounts payable to the recipient by the Company or the parent or subsidiary
corporation, including salary, subject to applicable law. With the consent of
the Committee, a recipient may deliver Shares to the Company to satisfy the
withholding obligation.

    8. Stock Sales.  The Committee may issue Shares under the Plan for such
consideration (including promissory notes and services) as determined by the
Committee, provided that in no event shall the consideration be less than
75 percent of the fair market value of the Shares at the time of issuance,
determined pursuant to paragraph 6(b)(iv). Shares issued under this paragraph 8
shall be subject to the terms, conditions and restrictions determined by the
Committee. The restrictions may include restrictions concerning transferability,
repurchase by the Company and forfeiture of the Shares issued, together with
such other restrictions as may be determined by the Committee. The certificates
representing the Shares shall bear any legends required by the Committee. The
Company may require any purchaser of stock issued under this paragraph 8 to pay
to the Company in cash upon demand amounts necessary to satisfy any applicable
federal, state or local tax withholding requirements. If the purchaser fails to
pay the amount demanded, the Company or any parent or subsidiary corporation of
the Company may withhold that amount from other amounts payable to the purchaser
by the Company or any parent or subsidiary corporation, including salary,
subject to applicable law. With the consent of the Committee, a purchaser may
deliver Shares to the Company to satisfy the withholding obligation.

    9. Stock Appreciation Rights.  

        (a)  Grant. Stock appreciation rights may be granted under the Plan by
the Committee, subject to such rules, terms, and conditions as the Committee
prescribes.

        (b)  Exercise.

    (i)  A stock appreciation right shall be exercisable only at the time or
times established by the Committee. If a stock appreciation right is granted in
connection with an option, the stock appreciation right shall be exercisable
only to the extent and on the same conditions that the related option could be
exercised. Upon exercise of a stock appreciation right, any option

6

--------------------------------------------------------------------------------

or portion thereof to which the stock appreciation right relates terminates. If
a stock appreciation right is granted in connection with an option, upon
exercise of the option, the stock appreciation right or portion thereof to which
the option relates terminates.

    (ii) The Committee may withdraw any stock appreciation right granted under
the Plan at any time and may impose any conditions upon the exercise of a stock
appreciation right or adopt rules and regulations from time to time affecting
the rights of holders of stock appreciation rights. Such rules and regulations
may govern the right to exercise stock appreciation rights granted before
adoption or amendment of such rules and regulations as well as stock
appreciation rights granted thereafter.

    (iii) Each stock appreciation right shall entitle the holder, upon exercise,
to receive from the Company in exchange therefor an amount equal in value to the
excess of the fair market value on the date of exercise of one Share over its
fair market value on the date of grant (or, in the case of a stock appreciation
right granted in connection with an option, the option price per Share under the
option to which the stock appreciation right relates), multiplied by the number
of Shares covered by the stock appreciation right or the option, or portion
thereof, that is surrendered. No stock appreciation right shall be exercisable
at a time that the amount determined under this subparagraph is negative.
Payment by the Company upon exercise of a stock appreciation right may be made
in Shares valued at fair market value, in cash, or partly in Shares and partly
in cash, all as determined by the Committee.

    (iv) For purposes of this paragraph 9, the fair market value of the Shares
shall be determined pursuant to paragraph 6(b)(iv), on the trading day preceding
the date the stock appreciation right is exercised.

    (v) No fractional Shares shall be issued upon exercise of a stock
appreciation right. In lieu thereof, cash may be paid in an amount equal to the
value of the fraction or, if the Committee shall determine, the number of Shares
may be rounded downward to the next whole Share.

    (vi) Each participant who has exercised a stock appreciation right shall,
upon notification of the amount due, pay to the Company in cash amounts
necessary to satisfy any applicable federal, state or local tax withholding
requirements. If the participant fails to pay the amount demanded, the Company
or any parent or subsidiary corporation of the Company may withhold that amount
from other amounts payable to the participant by the Company or any parent or
subsidiary corporation, including salary, subject to applicable law. With the
consent of the Committee, a participant may satisfy this obligation, in whole or
in part, by having the Company withhold from any Shares to be issued upon the
exercise that number of Shares that would satisfy the withholding amount due or
by delivering Shares to the Company to satisfy the withholding amount.

    (vii) Upon the exercise of a stock appreciation right for Shares, the number
of Shares reserved for issuance under the Plan shall be reduced by the number of
Shares issued. Cash payments of stock appreciation rights shall not reduce the
number of Shares reserved for issuance under the Plan.

    10. Option Grants to Non-Employee Directors.  

        (a)  Automatic Grants. Immediately after the close of each annual
shareholder meeting (commencing with the 1993 annual meeting), each person then
serving as a Non-Employee Director, including any such person who is elected at
such meeting, shall automatically be granted a Nonstatutory Stock Option to
purchase 3,500 Shares. For purposes of this paragraph, a "Non-Employee Director"
is a director of the Company who is not an employee of the Company or of any
parent or subsidiary corporation of the Company on the date the option is
granted.

7

--------------------------------------------------------------------------------

        (b)  Terms of Options. The exercise price for options granted under this
paragraph 10 shall be the fair market value of the Shares on the date of grant,
determined pursuant to paragraph 6(b)(iv). Each such option shall have an
eight-year term from the date of grant, unless earlier terminated as provided in
paragraph 6(f), and shall vest and become exercisable with respect to 1,750
shares six months after the date of grant, with the remaining 1,750 shares
vesting and becoming exercisable on the first anniversary of the date of grant.

    11. Changes in Capital Structure.  If the outstanding shares of Common Stock
of the Company are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company or
of another corporation by reason of any recapitalization, reclassification,
stock split, combination of shares or dividend payable in shares, the Committee
shall make appropriate adjustments (i) in the number and kind of shares
available for awards under the Plan and in all other share amounts set forth in
the Plan; and (ii) in the number and kind of shares as to which outstanding
options and stock appreciation rights, or portions thereof then unexercised,
shall be exercisable, so that the participant's proportionate interest before
and after the occurrence of the event is maintained, provided that this
paragraph 11 shall not apply with respect to transactions referred to in
paragraph 12. The Committee may also require that any securities issued in
respect of or exchanged for Shares issued hereunder that are subject to
restrictions be subject to similar restrictions. Notwithstanding the foregoing,
the Committee shall have no obligation to effect any adjustment that would or
might result in the issuance of fractional shares, and any fractional shares
resulting from any adjustment may be disregarded or provided for in any manner
determined by the Committee. Any such adjustment made by the Committee shall be
conclusive.

    12. Effect of Reorganization or Liquidation.  

        (a)  Cash, Stock or Other Property for Stock. Except as provided in
paragraph 12(b), upon a merger, consolidation, reorganization, plan of exchange
or liquidation involving the Company, as a result of which the shareholders of
the Company receive cash, stock or other property in exchange for or in
connection with their Common Stock (any such transaction to be referred to in
this paragraph 12 as an "Accelerating Event"), any option or stock appreciation
right granted hereunder shall terminate, but the optionee shall have the right
during a 30-day period immediately prior to any such Accelerating Event to
exercise his or her option or stock appreciation right, in whole or in part,
without any limitation with respect to vesting or exercisability.

        (b)  Stock for Stock. If the shareholders of the Company receive capital
stock of another corporation ("Exchange Stock") in exchange for their Common
Stock in any transaction involving a merger, consolidation, reorganization, or
plan of exchange, all options granted hereunder shall be converted into options
to purchase shares of Exchange Stock and all stock appreciation rights granted
hereunder shall be converted into stock appreciation rights measured by the
Exchange Stock, unless the Committee, in its sole discretion, determines that
any or all such options or stock appreciation rights granted hereunder shall not
be converted, but instead shall terminate in accordance with the provisions of
paragraph 12(a). The amount and price of converted options and stock
appreciation rights shall be determined by adjusting the amount and price of the
options or stock appreciation rights granted hereunder to take into account the
relative values of the Exchange Stock and the Common Stock in the transaction.

        (c)  The rights set forth in this paragraph 12 shall be transferable
only to the extent the related option or stock appreciation right is
transferable.

    13. Corporate Mergers, Acquisitions, Etc.  The Committee may also grant
options, grant stock appreciation rights, award stock bonuses and sell stock
under the Plan having terms, conditions and provisions that vary from those
specified in the Plan; provided that any such awards are granted in substitution
for, or in connection with the assumption of, existing options, stock
appreciation rights,

8

--------------------------------------------------------------------------------

stock bonuses and stock sold or awarded by another corporation and assumed or
otherwise agreed to be provided for by the Company pursuant to or by reason of a
transaction involving a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation to which the Company or a
parent or subsidiary corporation of the Company is a party.

    14. Amendment of Plan.  The Board may at any time, and from time to time,
modify or amend the Plan in such respects as it shall deem advisable because of
changes in the law while the Plan is in effect or for any other reason. Except
as provided in paragraphs 6(b)(v), 11, 12 and 13, however, no change in an award
already granted shall be made without the written consent of the holder of such
award.

    15. Approvals.  The obligations of the Company under the Plan are subject to
the approval of state and federal authorities or agencies with jurisdiction in
the matter. The Company shall not be obligated to issue or deliver Shares under
the Plan if such issuance or delivery would violate applicable state or federal
securities laws, or if compliance with such laws would, in the opinion of the
Company, be unduly burdensome or require the disclosure of information which
would not be in the Company's best interests.

    16. Employment and Service Rights.  Nothing in the Plan or any award
pursuant to the Plan shall (i) confer upon any employee any right to be
continued in the employment of the Company or any parent or subsidiary
corporation of the Company or shall interfere in any way with the right of the
Company or any parent or subsidiary corporation of the Company by whom such
employee is employed to terminate such employee's employment at any time, for
any reason, with or without cause, or to increase or decrease such employee's
compensation or benefits; or (ii) confer upon any person engaged by the Company
or any parent or subsidiary corporation of the Company any right to be retained
or employed by the Company or the parent or subsidiary or to the continuation,
extension, renewal, or modification of any compensation, contract, or
arrangement with or by the Company or the parent or subsidiary.

    17. Rights as a Shareholder.  The recipient of any award under the Plan
shall have no rights as a shareholder with respect to any Shares until the date
of issue to the recipient of a stock certificate for such Shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

9

--------------------------------------------------------------------------------



QUICKLINKS

BIOJECT MEDICAL TECHNOLOGIES INC. RESTATED 1992 STOCK INCENTIVE PLAN
